DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-7 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1, the closest prior art is Moilanen et al; (US 9923631). Regarding claim 1, Moilanen discloses fabrication variation analysis method for a silicon Mach-Zehnder electro-optic modulator;(device under test (MZ modulator) is provided for measuring the electro-optic properties of the optical modulators , see figure 3; (Equivalent to Applicant’s figure 4) characterized in that it includes following steps: (1) In the silicon Mach-Zehnder electro-optic modulator, a driving signal is loaded on a traveling wave electrode structure, and an input reflection coefficient S11 of the traveling wave electrode is measured ;(the measurement is provided to measure the RF reflection coefficient, S11 using electro-optic modulator, see column  11, lines 39-43; see figure 8; (Equivalent to Applicants’ figure 4); (2) Measure and quantify the modulated signal characteristics of the silicon Mach- Zehnder electro-optic modulator, and the modulated signal characteristics include transmission characteristics, vertical direction characteristics, and horizontal direction characteristics; ;(the invention provides a technique to measure the electro-optic characteristics of an electro-optic phase modulator that utilizes suppression of the optical carrier, see column 6; lines 56-59 and figure 3; (Equivalent to Applicants’ figure 4).

However regarding claim 1, the prior art of record fails to disclose calculate arithmetic average and weighted average of the input reflection coefficient S11; within a certain frequency range to quantify reflection characteristics of the driving signal on the traveling wave electrode, Introduce Pearson correlation coefficient, analyze relationship between deviation of driving signal reflection and deviation of modulated signal characteristic deviation by analyzing value and variation trend of the Pearson correlation coefficient; Introduce partial correlation coefficient, further analyze relationship between the deviation of driving signal reflection and the deviation of modulated signal characteristic deviation by analyzing the value and variation trend of the partial correlation coefficient.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue and to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled "Comments on Statement of
Reasons for Allowance”.

Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Kagaya et al; (US 2006/0008194) discloses relation between the input reflection coefficient S11 of the electro-optic modulator and different frequencies, see figure 3.

b. Zeng et al; (Variation of Signal Reflection on Electrodes of Silicon Mach-Zehnder Modulators: Influence of Nanoscale Variation and Mitigation Strategies -2021 attached) discloses impact of fabrication variation on the electrode impedance and the signal reflection in an electro-optical modulator, see figure 2.

c. Zhao et al; (Correlation between driving signal reflection on electrodes and performance variation of silicon Mach-Zehnder modulators – 2019 attached) discloses the correlation between the signal reflection on the travelling wave electrode and the modulated signal characteristics of the silicon MZ modulator, see figure 2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636